Exhibit 10.6

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
OF LEASES AND SERVICE CONTRACTS

This Bill of Sale and Assignment and Assumption of Leases and Service Contracts
(this "Agreement") is made and entered into this 27th day of July, 2017, by and
between Verandas at Mitylene, LLC, a Delaware limited liability company
("Seller"), and IRESI Montgomery Mitylene, L.L.C., a Delaware limited liability
company ("Purchaser").

W I T N E S S E T H:

WHEREAS, Seller and Inland Real Estate Acquisitions, Inc., an Illinois
corporation, have previously entered into that certain Purchase and Sale
Agreement, dated May 30, 2017, as amended by that certain First Amendment to
Purchase and Sale Agreement dated June 12, 2017, as further amended by that
certain Second Amendment to Purchase and Sale Agreement dated July 6, 2017, as
further amended by that certain Third Amendment to Purchase and Sale Agreement
dated July 19, 2017 (collectively, as assigned to Purchaser, the "Contract"),
having Chicago Title Insurance Company as party for the limited purposes set
forth therein;

WHEREAS, concurrently with the execution and delivery of this Agreement and
pursuant to the Contract, Seller is conveying to Purchaser, by Statutory
Warranty Deed, (i) those certain tracts or parcels of real property located in
Montgomery, Montgomery County, Alabama, and more particularly described on
Exhibit A, attached hereto and made a part hereof (the "Land"), (ii) the rights,
easements and appurtenances pertaining to the Land (the "Related Rights"), and
(iii) the buildings, structures, fixtures and other improvements on and within
the Land (the "Improvements"; and the Land, the Related Rights and the
Improvements being sometimes collectively referred to as the "Real Property");

WHEREAS, Seller has agreed to convey to Purchaser certain personal property and
assign to Purchaser certain leases and service contracts as hereinafter set
forth;

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00), the
assumptions by Purchaser hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:

1.                  Bill of Sale:

(a)       Seller hereby sells, assigns, transfers and conveys to Purchaser all
of Seller's right, title and interest in, to and under the Tangible Personal
Property and the Intangible Property. Seller warrants to Purchaser that Seller
owns good title to the Tangible Personal Property, that the Tangible Personal
Property is free and clear of all liens, charges and encumbrances other than the
Permitted Exceptions (as defined in the Contract), and that Seller has full
right, power and authority to sell the Tangible Personal Property and to make
this Bill of Sale. Seller further warrants to Purchaser that Seller has not
conveyed to any third party its right, title and interest, if any, in the
Intangible Property.

1 

 

 

(b)       "Tangible Personal Property" means all tangible personal property
owned by Seller upon the Land or within the Improvements, including
specifically, without limitation, appliances, equipment, furniture, furnishings,
carpeting, draperies and curtains, tools and supplies, and other items of
tangible personal property owned by Seller and used exclusively in connection
with the ownership, use, maintenance or operation of the Land and the
Improvements, and including those items of tangible personal property identified
on Exhibit B, attached hereto and made a part hereof by this reference;
provided, however, that the Tangible Personal Property does not include the
following items: (i) cash and cash equivalents, and any reserves or other
deposits funded or made in connection with any financing encumbering the
Property, (ii) computer software and computer files, (iii) any time clock(s),
(iv) personal property owned by tenants under the Leases, (v) any equipment
installed by, or in connection with, any telecommunication or utility provider
and which is owned by a party other than Seller, (vi) any items owned by
employees of Seller or any property manager, (vii) any items leased to Seller,
(viii) any digital voice receivers used in connection with recorded music at the
Property, and (ix) all brochures, advertising copy, promotional materials,
manuals, reports, portfolios, binders, training materials and other items on
which the name "Flournoy" appears.

(c)       "Intangible Property" means (i) all assignable existing warranties and
guaranties issued to or inuring to the benefit of Seller in connection with the
Improvements or the Tangible Personal Property, including without limitation
that certain Limited Shingle Warranty from Atlas Roofing Corporation; (ii) all
governmental permits, licenses and approvals, if any, belonging to or inuring to
the benefit of Seller and pertaining to the Real Property or the Tangible
Personal Property, but only to the extent that such permits, licenses and
approvals are assignable, and only to the extent that such permits, licenses and
approvals relate to the Real Property or the Tangible Personal Property, as
opposed to other property of Seller or its affiliates; (iii) resident and tenant
files for current residents and tenants as of the Closing Date, (iv)
architectural and civil plans and specifications (to the extent in Seller's
possession but excluding any right to reproduce or otherwise use such plans or
specifications for future development); (v) the right to use the name "Verandas
at Mitylene Apartments"; (vi) all assignable telephone numbers, URLs and website
domain names associated with the Real Property including but not limited to the
right, at Purchaser's expense, to use www.verandasmontgomery.com for a period of
one (1) year after the Closing solely for the purpose of forwarding visitors to
Purchaser's website for the Real Property; but excluding any rights in or to the
use of the name "Flournoy"; (vii) all logos, works of art, graphic designs and
all videos and photos owned and used by Seller in connection with the Real
Property; provided that the item listed in this clause (vii) does not use or
display the name "Flournoy" and (viii) other non-confidential and
non-proprietary records owned by Seller and used in connection with the
operation of the Real Property or any part thereof, and located on-site as of
the Closing Date, (the property described in this subparagraph 1(c), other than
the excluded items, being sometimes herein referred to collectively as the
"Intangible Property").

2 

 

 

2.                  Assignment and Assumption of Leases:

(a)       Seller hereby sells, assigns, transfers and conveys to Purchaser all
of Seller's right, title and interest as landlord in, to and under all rental
agreements, leases and other agreements in effect as of the date of this
Agreement demising space in or providing for the use or occupancy of the Real
Property (the "Leases"), together with any and all unapplied refundable tenant
security and other unapplied refundable deposits in Seller's possession with
respect to the Leases as of the date of this Agreement (collectively, the
"Deposits"). The assignment of the Deposits has been made by means of a credit
or payment on the closing statement executed by Seller and Purchaser.

(b)       Purchaser hereby assumes, and hereby covenants and agrees to fully and
faithfully perform, observe and comply with, all of the covenants, agreements,
conditions and other terms and provisions stated in the Leases which, under the
terms of the Leases, are to be performed, observed, and complied with by the
landlord from and after the date of this Agreement. Purchaser acknowledges that
Purchaser shall become solely responsible and liable as landlord under the
Leases for obligations arising or accruing from and after the date hereof.

(c)       Seller shall indemnify, hold harmless and defend Purchaser from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys' fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Purchaser by reason of the assertion by any
tenant under any of the Leases that Seller has failed to perform, observe and
comply with its obligations as landlord under any of the Leases during the
period before the date hereof, other than with respect to the Deposits (to the
extent paid or assigned to Purchaser or for which Purchaser has received a
credit or payment at Closing).

(d)       Purchaser shall indemnify, hold harmless and defend Seller from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys' fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Seller by reason of the failure of Purchaser
to perform, observe and comply with the landlord's obligations under any of the
Leases arising or accruing during the period from and after the date hereof,
including without limitation, claims made by tenants with respect to the
Deposits, whether arising before, on or after the date hereof (to the extent
paid or assigned to Purchaser or for which Purchaser has received a credit or
payment at Closing).

(e)       equivalent party under any of the Leases, and the word "tenant" means
the tenant, lessee or other equivalent party under any of the Leases.

3 

 

 

3.                  Assignment and Assumption of Service Contracts:

(a)       Seller hereby sells, assigns, transfers and conveys to Purchaser all
of Seller's right, title and interest in, to and under those service, supply,
equipment rental and similar agreements set forth on Exhibit C, attached hereto
and made part hereof by this reference (the "Service Contracts").

(b)       Purchaser hereby assumes, and hereby covenants and agrees to fully and
faithfully perform, observe and comply with, all of the covenants, agreements,
conditions and other terms and provisions stated in the Service Contracts which,
under the terms of the Service Contracts, are to be performed, observed, and
complied with by the property owner from and after the date of this Agreement.
Purchaser acknowledges that Purchaser shall become solely responsible and liable
under the Service Contracts for obligations arising or accruing from and after
the date hereof, including with respect to any and all payments coming due under
the Service Contracts for which Purchaser has received a credit or payment on
the closing statement executed by Purchaser and Seller (the "Credited
Payments").

(c)       Seller shall indemnify, hold harmless and defend Purchaser from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys' fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Purchaser by reason of the assertion by any
other contract party under any of the Service Contracts that Seller has failed
to perform, observe and comply with its obligations under any of the Service
Contracts during the period before the date hereof, other than with respect to
the Credited Payments (to the extent paid or assigned to Purchaser or for which
Purchaser has received a credit or payment at Closing).

(d)       Purchaser shall indemnify, hold harmless and defend Seller from and
against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys' fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity) that may be incurred by Seller by reason of the failure of Purchaser
to perform, observe and comply with its obligations under any of the Service
Contracts arising or accruing during the period from and after the date hereof,
including without limitation, claims made by any other contract party with
respect to the Credited Payments, whether arising before, on or after the date
hereof (to the extent paid or assigned to Purchaser or for which Purchaser
received a credit or payment at Closing).

4.                  Qualifications. This Agreement is subject to the Permitted
Exceptions (as defined in the Contract). This Agreement is also subject to those
provisions of the Contract limiting Seller's liability to Purchaser, including
but not limited to Article 9 of the Contract.

4 

 

 

5.                  Counterparts. This Agreement may be executed in two or more
identical counterparts, and it shall not be necessary that any one of the
counterparts be executed by all of the parties hereto. Each fully or partially
executed counterpart shall be deemed an original, but all of such counterparts
taken together shall constitute one and the same instrument.

6.                  Successors and Assigns. This Agreement shall inure to the
benefit of, and be binding upon, the successors, executors, administrators,
legal representatives and assigns of the parties hereto.

7.                  Governing Law. This Agreement shall be construed under and
enforced in accordance with the laws of the State of Alabama.

 

 

[Signatures begin on the following page]

5 

 






EXECUTED effective as of the date first above written.

 

SELLER:

 

VERANDAS AT MITYLENE, LLC,

a Delaware limited liability company

            By:

FDC Development JV, LLC,

a Delaware limited liability company,

its sole Member

              By:

Flournoy Development Company, LLC,

a Georgia limited liability company,

its Manager

                By: /s/ Jeremy W. Brewer         Jeremy W. Brewer        
Authorized Representative

 

 

[Signatures continue on the following page]

6 

 

 

   

PURCHASER:

 

IRESI Montgomery Mitylene, L.L.C.,

a Delaware limited liability company

                By:

Inland Residential Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

                  By:

Inland Residential Properties Trust, Inc.,

a Maryland corporation, its general partner

                    By: /s/ David Z. Lichterman         Name: David Z.
Lichterman         Its: Vice President, Treasurer & CAO              

 

 

[End of Signatures]

7 

 

EXHIBIT A

Legal Description of Land

Parcel A:

Commence at the intersection of the south right-of-way of Atlanta Highway (U.S.
Highway 80) (ROW Varies) and the west line of Section 10, Township 16 North,
Range 19 East, Montgomery County, Alabama; thence along said south right-of-way,
South 55 degrees 39 minutes 23 seconds East, 1991.82 feet; thence South 34
degrees 23 minutes 24 seconds West, 709.32 feet; thence South 59 degrees 24
minutes 13 seconds East, 842.93 feet to the Point of Beginning; thence from said
point of beginning continue South 59 degrees 24 minutes 13 seconds East, 787.00
tent; thence South 17 degrees 04 minutes 08 seconds West, 386.47 feet; thence
South 21 degrees 11 minutes 48 seconds West, 384.95 feet to the north
right-of-way of Kershaw Railroad Property (100 foot ROW); thence along the said
north right-of-way, North 60 degrees 11 minutes 58 seconds West, 1324.00 feet;
thence North 56 degrees 57 minutes 42 seconds East 253.27 feet; thence north 29
degrees 32 minutes 28 seconds West, 241.03 feet; thence North 61 degrees 11
minutes 23 seconds East, 66.00 feet; thence South 29 degrees 32 minutes 28
seconds East, 236.16 feet; thence North 56 degrees 57 minutes 42 seconds East,
544.39 feet to the Point of Beginning. Said Parcel lying in the Northwest 1/4 of
Section 15, T-16-N, R-19-E, Montgomery County, Alabama.

 

Parcel B:

Commence at the intersection of the south right-of-way of Atlanta Highway (U.S.
Highway 80) (ROW Varies) and the west line of Section 10, Township 16 North,
Range 19 East, Montgomery County, Alabama; thence along said south right-of-way,
South 55 degrees 39 minutes 23 seconds East, 1991.82 feet; thence South 34
degrees 23 minutes 24 seconds West 709.32 feet; thence South 59 degrees 24

minutes 13 seconds East, 842.93 feet; thence continue South 59 degrees 24
minutes 13 seconds East

787.00 feet; thence South 17 degrees 04 minutes 08 seconds West 386.47 feet;
thence South 21 degrees 11 minutes 48 seconds West, 95.95 feet to the Point of
Beginning; thence from said point of beginning, South 68 degrees 48 minutes 12
seconds East, 541.82 feet; thence South 10 degrees 02 minutes 54 seconds West,
210.35 feet; thence South 88 degrees 47 minutes 25 seconds West, 327.71 feet to
the north right-of-way of Kershaw Railroad Property (100 foot ROW); thence along
said north right-of-way, North 60 degrees 11 minutes 58 seconds West 282.70
feet; thence North 21 degrees 11 minutes 48 seconds West, 289.00 feet to the
Point of Beginning. Said parcel lying in the Northwest 1/4 and Northeast 1/4 of
Section 15, T-16-N, R-19-E, Montgomery County Alabama.

 

PARCEL C:

TOGETHER WITH, for the benefit of Parcels A and B, above, easement contained in
the following:

 

A Reciprocal Drainage Easement, contained in Reciprocal Drainage Easement and
Maintenance Agreement, dated October 14, 2005, recorded on October 25, 2005,
Book 3194, Page 487, in said Probate Office records.

8 

 

EXHIBIT B

 

Inventory of Tangible Personal Property

[ATTACHED]

 

9 

 

EXHIBIT C

List of Designated Service Contracts

Knology (Resident Cable, Internet, Telephone)

Montgomery Water (Waste Water)

Valet Waste (Trash Removal)

Cort Furniture (Rental Furniture for Corporate Apartments Based on Leases)

 

10

